DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-12 are pending.
Claims 1-5 have been cancelled.

Claim Objections
Claims 6-12 are objected to because of the following informalities:

Claims 6-9 and 11-12 recite the acronym “ID” without initially defining what it stands for.  

Claim 10 recites the acronym “BS” without initially defining what it stands for.  

Claim 6 recites the limitation "based on UE" in line 6.  For clarity and consistency, it is suggested to revise as “based on the UE”.

Claim 8 contains a typographical error.  Claim 10 is missing a period at the end of the claim.

With regard to claims 11 and 12, a colon is required to be inserted between the preamble and the body of the claim for clarity.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (Pub. No.: US 20180352411 A1), hereinafter RYU, in view of ABEDINI et al. (Pub. No.: US 20170006568 A1), hereinafter ABEDINI.

With respect to claim 6, RYU teaches A method for a user equipment (UE) in a wireless communication system, the method comprising: 
selecting, by the UE, an information related to coverage indication ([0036], the eNB broadcasts a predetermined threshold to all UEs having the capability of supporting the UE2NW relay functionality within the cell by a system information block (SIB). Upon receipt of the threshold, UEs may measure received downlink (DL) signals. If the measurements are less than the threshold broadcast by the eNB (that is, if the UEs are apart from the eNB by a predetermined distance or larger), the UEs may start a relay operation…); 
selecting, by the UE, a sidelink synchronization signal (SLSS) ID ([0039], The relay functionality includes transmission of a D2D synchronization signal (side-link synchronization signal (SLSS)), and broadcasting of a channel (physical sidelink broadcast channel (PSBCH)) including D2D system information. The SLSS includes information about an SLSS ID, and an SLSS ID included in an SLSS transmitted by a relay may be indicated cell-specifically in an SIB by the network (or eNB) or UE-specifically by dedicated RRC signaling by the network (or eNB)…); and 
transmitting, by the UE, a SLSS based on the SLSS ID ([0039], The relay functionality includes transmission of a D2D synchronization signal (side-link synchronization signal (SLSS)), and broadcasting of a channel (physical sidelink broadcast channel (PSBCH)) including D2D system information. The SLSS includes information about an SLSS ID, and an SLSS ID included in an SLSS transmitted by a relay may be indicated cell-specifically in an SIB by the network (or eNB) or UE-specifically by dedicated RRC signaling by the network (or eNB)…).

RYU does not explicitly teach based on UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE.  

However, ABEDINI teaches based on UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE (fig. 2, [0061-0062], The systems and methods described herein may use one or more of the following signaling changes to indicate that UE synchronized to GNSS: in a first option, a fixed sidelink synchronization sequence (PSSS/SSSS) is used for timing propagated by GNSS. An example may use 1 bit in the “reserved field” in PSBCH to indicate whether a UE is synchronized directly to GNSS or not (or other types of synchronization)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ABEDINI, based on UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE, into the teachings of RYU, in order to synchronize wireless communication systems using the first external timing source based timing signal when the first external timing source timing signal is available (ABEDINI, abstract, [0002]).

With respect to claim 9, RYU teaches A User Equipment (UE) device comprising: 
at least one processor ([0067]); and 2 Attorney Docket No. 2101-71275C1C1
at least one computer memory operatively coupled to the at least one processor and storing instructions which, when executed, cause the at least one processor to perform operations ([0067]), wherein the operations include 
selecting an information related to coverage indication ([0036]); 
selecting a sidelink synchronization signal (SLSS) ID ([0039]), and 
transmitting a SLSS based on the SLSS ID ([0039]).

RYU does not explicitly teach based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE.  

However, ABEDINI teaches based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE (fig. 2, [0061-0062], The systems and methods described herein may use one or more of the following signaling changes to indicate that UE synchronized to GNSS: in a first option, a fixed sidelink synchronization sequence (PSSS/SSSS) is used for timing propagated by GNSS. An example may use 1 bit in the “reserved field” in PSBCH to indicate whether a UE is synchronized directly to GNSS or not (or other types of synchronization)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ABEDINI, based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE, into the teachings of RYU, in order to synchronize wireless communication systems using the first external timing source based timing signal when the first external timing source timing signal is available (ABEDINI, abstract, [0002]).

With respect to claim 10, the combination of RYU and ABEDINI teaches the UE of claim 9.  RYU teaches wherein the UE communicates with at least one of another UE, a UE related to autonomous driving vehicle, a BS, or a network (fig. 1, 2, [0047-0048]).

With respect to claim 11, RYU teaches A processor in a wireless communication system ([0067]), the processor perform operations for a user equipment (UE) wherein the operations include ([0067])
selecting an information related to coverage indication ([0036]); 
selecting a sidelink synchronization signal (SLSS) ID ([0039]), and 
transmitting a SLSS based on the SLSS ID ([0039]). 

RYU does not explicitly teach based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE.  

However, ABEDINI teaches based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE (fig. 2, [0061-0062], The systems and methods described herein may use one or more of the following signaling changes to indicate that UE synchronized to GNSS: in a first option, a fixed sidelink synchronization sequence (PSSS/SSSS) is used for timing propagated by GNSS. An example may use 1 bit in the “reserved field” in PSBCH to indicate whether a UE is synchronized directly to GNSS or not (or other types of synchronization)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ABEDINI, based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE, into the teachings of RYU, in order to synchronize wireless communication systems using the first external timing source based timing signal when the first external timing source timing signal is available (ABEDINI, abstract, [0002]).

With respect to claim 12, RYU teaches A non-transitory computer-readable storage medium storing at least one computer program including instructions which, when executed by at least one processor, cause the at least one processor to perform operations for a user equipment (UE), wherein the operations include ([0067])
selecting an information related to coverage indication ([0036]);
 selecting a sidelink synchronization signal (SLSS) ID ([0039]), and 
transmitting a SLSS based on the SLSS ID ([0039]). 

RYU does not explicitly teach based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE.  

However, ABEDINI teaches based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE (fig. 2, [0061-0062], The systems and methods described herein may use one or more of the following signaling changes to indicate that UE synchronized to GNSS: in a first option, a fixed sidelink synchronization sequence (PSSS/SSSS) is used for timing propagated by GNSS. An example may use 1 bit in the “reserved field” in PSBCH to indicate whether a UE is synchronized directly to GNSS or not (or other types of synchronization)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ABEDINI, based on the UE selecting a global navigation satellite system (GNSS) as a synchronization reference, the UE selects a value indicating that the UE is in coverage as the information related to coverage indication, regardless of whether the UE is an in-coverage UE or an out-of-coverage UE, into the teachings of RYU, in order to synchronize wireless communication systems using the first external timing source based timing signal when the first external timing source timing signal is available (ABEDINI, abstract, [0002]).

Allowable Subject Matter

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180091964 A1; “ADACHI”, ([0150])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469